PER CURIAM.
This pro se appeal is brought by a husband whose marriage was dissolved by a final judgment in Florida in 1973 — a judgment which was amended in a few particulars by a court order in 1974. The order appealed from is a Final Judgment of Foreclosure of Lien in which the court in March 1976 granted the. demands contained in the former wife’s Petition for Supplemental Judgment and Lien on Property.
The appellant, who moved to Massachusetts after his marriage was dissolved, while his former wife remained in Florida, did not attend the hearing. He did not retain counsel to represent him, but he did file an answer. He also sent mailgrams to the judge and the clerk of the circuit court where the hearing would be held, requesting that a court reporter make a record and transcript of the proceedings. It is not, however, the function of a judge or a clerk of court to obtain court reporters in civil actions, and there is no transcript of what transpired at the hearing.
Because of the lack of a transcript, this court is unable to determine precisely what the circuit judge took into consideration in arriving at his conclusions, and we are in no position to be certain that there was reversible error despite the points raised by the appellant.
We must therefore affirm the lower court. Steinhauer v. Steinhauer, 336 So.2d 665 (Fla. 4th DCA 1976).
AFFIRMED.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.